 BUEHLER LUMBER COBuehler Lumber CompanyandLocal 502,Interna-tionalUnion of Electronic,Electrical,Techni-cal, Salaried and Machine Workers,AFL-CIO.Case 6-CA-1673421 February 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 April 1984 the National Labor RelationsBoard entered its Decision and Order' in theabove-entitledproceedingdirectingBuehlerLumber Company, among other actions, to makewhole employees Dwayne A. Carlson, Ronald C.Edgar,RobertGorton,Rodney D. Himes, andDarryl L. Oknefski for any loss of pay they mayhave suffered by reason of its discrimination againstthem. The United States Court of Appeals for theThirdCircuitenforced the Board's Order 23August 1984.2 A controversy having arisen overthe amount of backpay due under the Board'sOrder, the Regional Director for Region 6 on 16November 1984 issued a backpay specification andnotice of hearing alleging the amounts of backpaydue and notifying the Respondent that it should filea timely answer. The Respondent failed to file ananswer.On 24 December 1984 the General Counsel filedaMotion for Summary Judgment. On 28 Decem-ber 1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the General Counsel's motion shouldnot be granted. The Respondent filed no response.The allegations in the motion are therefore undis-puted.Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides that if an answer is not filed within15 days from the service of the specification theBoard may find the specification to be true.'270 NLRB No 41 (1984) (not reportedin Board volumes)2No 84-3437 (Aug 23, 1984)199The backpay specification states that the Re-spondent shall file an answer within 15 days fromthe date of the service of the specification, and thatif the answer fails to deny the specification's allega-tions in the manner required under the Board'sRules and Regulations, and the failure to do so isnot adequately explained, the allegations shall bedeemed to be true. Further, the undisputed allega-tions in the Motion for Summary Judgment dis-close that the Regional attorney, by letter dated 11December 1984, notified the Respondent that if ananswer was not received immediately, a Motion forSummary Judgment would be filed.Absent any explanation for the Respondent's fail-ure to file a timely answer, we grant the GeneralCounsel's Motion for Summary Judgment.3Accordingly, the Board concludes that the netbackpay due the discriminatees, Dwayne A. Carl-son, Ronald C. Edgar, Robert Gorton, Rodney D.Himes, and Darryl L. Oknefski, is as stated in thecomputations of the backpay specification, andorders the Respondent to pay those amounts to thediscriminatees.ORDERThe National Labor Relations Board orders thatthe Respondent, Buehler Lumber Company, Ridg-way, Pennsylvania, its officers, agents, successors,and assigns,make whole each employee namedbelow by paying them the amounts set forth adja-cent to their names, plus interest computed in themanner prescribed inFloridaSteelCorp.,231NLRB 651 (1977),4 and accrued to the date of pay-ment, minus tax withholdings required by law.Dwayne A. Carlson$866.25Ronald C. Edgar925.08Robert Gorton227.50Rodney D. Himes866.25Darryl L. Oknefski997.50a In granting the General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto respond to the allegations of the General Counsel's backpay specifica-tionThus, the Chairman regards this proceeding as being essentially adefault judgment which is without precedential value4See generallyIsisPlumbing Co,138 NLRB 716 (1962)274 NLRB No. 30